Citation Nr: 0904614	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
education benefits in the calculated amount of $1,133.03.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia.  Although the decision in this case 
was made by the Atlanta RO, the veteran resides in South 
Carolina.  Therefore, he testified before the undersigned 
Veterans Law Judge in June 2008 at the Columbia RO; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran's correct delimiting date for Chapter 30 
educational assistance benefits is October 26, 2004.  

2.  In June 2002 the veteran received a Certificate of 
Eligibility for Chapter 30 benefits which showed a delimiting 
date of October 27, 2008.  He also received a letter 
notifying him that the date shown on his awards will be 
incorrect and that the correct delimiting date is October 26, 
2004.  

3.  The veteran applied for Chapter 30 educational assistance 
benefits in May 2006; the veteran's application was approved 
and Chapter 30 benefits were awarded and disbursed in the 
amount of $1,133.03.  

4.  Other than the June 2002 letter notifying him of the VA's 
computer processing error and his correct delimiting date, no 
other correspondence sent to the veteran prior to June 2006 
contained his correct delimiting date.  

5.  VA's substantial fault in the creation of the overpayment 
outweighs the veteran's minor fault and other equitable 
factors.



CONCLUSION OF LAW

Recovery of the overpayment of VA education benefits in the 
amount of $1,133.03 is against equity and good conscience; 
recovery of the debt is waived.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(a), 1.965(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Nevertheless, the veteran is still entitled to a fair 
opportunity to present arguments and evidence is support of 
his request for a waiver.  In the present case, the Board is 
granting the entire benefit sought on appeal.  Therefore, any 
discussion regarding whether the requirements for the fair 
development of the waiver request have been met is 
unnecessary.  

Factual Background

The veteran asserts that he is entitled to a waiver of 
recovery of an overpayment in the calculated amount of 
$1,133.03.  By way of background, the veteran served on 
active duty from April 1992 to October 1994.  In May 2002, he 
applied for VA education benefits under the Montgomery GI 
Bill (Chapter 30 benefits).  In June 2002, the veteran 
received a letter from the Atlanta RO notifying him that 
"the delimiting date shown on [his] awards will be 
incorrect."  This June 2002 letter informed the veteran that 
his correct delimiting date was "October 26, 2004," and 
that all future awards "will continue to show the incorrect 
delimiting date until [VA] can correct a computer processing 
error with the Department of the Army."  Finally, the 
veteran was notified that "[t]his is the only letter you 
will receive concerning this matter."

Shortly thereafter, the veteran received a Certificate of 
Eligibility for Chapter 30 educational assistance benefits.  
This letter states that the veteran's "[e]ducation benefits 
must be used before 10-27-08, the date eligibility ends."  
The veteran received another Certificate of Eligibility in 
September 2004; this too notified him that his delimiting 
date was October 27, 2008.  

In May 2006, the VA received an enrollment certification from 
the University of Phoenix-Charlotte indicating that the 
veteran was enrolled for 3.0 credit hours for the period 
April 29, 2006, through May 27, 2006.  Funds were disbursed 
to the veteran in late May 2006 based upon information in 
VA's system concerning the veteran's Chapter 30 education 
award.  Such information reflected a delimiting date of 
October 27, 2008.  See VA Chapter 30 Education Award Printout 
dated May 26, 2006.  A June 2, 2006, letter informed the 
veteran that his application for Chapter 30 benefits had been 
approved.  This letter also notified him that "[a]s of 9-17-
06, your remaining entitlement will be 22 month(s) and 09 
day(s) if used before your delimiting date of 10-27-08."  

Less than one month later, a June 26, 2006, letter informed 
the veteran that VA could not pay any more education benefits 
because his Chapter 30 benefits expired on October 26, 2004.  
See Letter to Veteran dated June 27, 2006.  A July 2, 2006, 
letter notified him that educational assistance benefits were 
terminated effective April 29, 2006, and that such action 
resulted in an overpayment of $1,133.03.  The July 2006 
letter also stated that the veteran's "remaining entitlement 
is 26 month(s) and 27 day(s) if used before your delimiting 
date of 10-27-08."  

The veteran was notified of the final amount of the 
overpayment as well as his appellate rights in December 2006.  
He requested a waiver of the overpayment in January 2007.  
This request was denied in July 2007 by the Committee on 
Waivers and Compromises (Committee) on the basis that 
collection of the debt would not be against equity and good 
conscience.  The Committee determined that the veteran's 
degree of fault, lack of demonstrated long term hardship, and 
lack of evidence that requiring repayment would defeat the 
purpose of the benefit, outweighed any other elements in the 
case.  

Analysis

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person(s) having an interest in obtaining the 
waiver and recovery of the indebtedness from the recipient 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2008).  In this 
case, fraud, misrepresentation, or bad faith has not been 
shown.  Consequently, the remaining issue is whether it would 
be against equity and good conscience to require repayment of 
the debt.  

The standard 'equity and good conscience' will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2008).  In making this determination, the facts and 
circumstances in a particular case must be weighed carefully.  
Different factors must be considered, including, but not 
limited to: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  Id.  
See also Ridings v. Brown, 6 Vet. App. 544 (1994).  

Concerning the relative degrees of fault, the Board concludes 
that the majority of the fault in this case lies with the VA.  
In this regard, the VA notified the veteran on multiple 
occasions that his Chapter 30 educational assistance benefits 
did not expire until October 27, 2008, although they actually 
expired in October 2004.  In fact, even after the VA's error 
was discovered and the veteran was notified of the creation 
of an overpayment in July 2006, he was still told that his 
delimiting date was October 27, 2008.  See Letter to Veteran 
dated July 2, 2006.  

The Board acknowledges that the VA's error was the result of 
a computer processing error and that it notified the veteran 
of this error and its expected effects in future award 
letters.  However, even acknowledging that some of the fault 
lies with the veteran, the Board finds it unconscionable to 
say that the veteran alone is responsible for this error by 
knowingly applying for benefits he "should have known" had 
expired.  In this regard, the Board finds it notable that 
despite informing the veteran of its computer error in June 
2002, the VA took no apparent steps to correct the delimiting 
date in its system (or at the very least indicate that the 
delimiting date was wrong and that further inquiry was 
needed).  If it had, the veteran presumably would not have 
been awarded educational benefits in May 2006, and no 
overpayment would have been created.  Under these 
circumstances, the Board therefore finds the veteran's fault 
to be minimal as compared to VA's substantial fault.

With respect to the other elements of equity and good 
conscience, the veteran testified in June 2008 that despite 
reporting a net monthly income of $3,037.00 in January 2007, 
his income has since been drastically reduced.  See also 
Financial Status Report received July 30, 2007.  In this 
regard, statements of record reflect that the veteran is no 
longer employed.  Id.  In light of this significant change in 
income, the Board finds that financial hardship is 
demonstrated.  As for unjust enrichment, the amount of the 
overpayment, $1,133.03, falls somewhere between 
inconsequential and somewhat substantial.  Nevertheless, the 
Board finds the VA's fault to be so substantial in the 
present case that any unjust enrichment is outweighed by VA's 
inaction.  Taken as a whole, therefore, recovery of the 
overpayment would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  Accordingly, 
waiver of recovery of the overpayment is warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to waiver of recovery of an overpayment of VA 
education benefits in the calculated amount of $1,133.03 is 
granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


